Citation Nr: 0813343	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1966 to 
May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by 
depression, sleep difficulty due to Vietnam nightmares, 
avoidance, hyperarousal symptoms, and difficulty with 
personal hygiene, but normal thought processes, no memory 
impairment, and no hallucinations, delusions, and homicidal 
or suicidal ideations.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a July 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a November 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
24, 2005.  In December 2005, the veteran filed a notice of 
disagreement regarding the evaluation.  The RO issued a 
statement of the case in March 2006 and that same month, the 
veteran filed a substantive appeal.

In a June 2005 VA medical record, the veteran reported sleep 
difficulty and prior, but not current, depression.  He stated 
that he went to a recent Vietnam veteran reunion, which was 
very difficult for him to attend.  The veteran denied 
auditory and visual hallucinations and suicidal and homicidal 
ideations.  The examiner found the veteran fully oriented and 
neatly dressed, with unremarkable psychomotor activity.  
There was normal speech that was logical and coherent with a 
euthymic mood and bright affect.  The veteran's thoughts were 
goal-directed, and there was no paranoia, obsession, 
grandiosity, magical thinking, perseveration, 
depersonalization, or active delusions.  There was good 
judgment, good insight, good impulse control, adequate 
attention, adequate concentration, and no memory problems.  
The diagnosis was rule out PTSD.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned which contemplates 
moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In another June 2005 VA medical record, the veteran reported 
difficulty sleeping.  He had some difficulty with emotional 
control while talking about Vietnam.  The veteran reported a 
history of racing thoughts, but no paranoid thinking, 
hallucinations, or memory problems.  Upon examination, the 
veteran was fully oriented and appropriately dressed with 
good eye contact.  The impression was rule out major 
depression and rule out PTSD.  A GAF score of 50 was 
assigned, which signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.  In an August 
2005 VA record, the examiner noted that upon a psychiatric 
assessment that the veteran endorsed all 17 psychological 
symptoms of PTSD.  Overall, the examiner found a serious 
anxiety disorder with depressive components.  The veteran was 
likely disabled to a major extent by the psychological 
symptoms.  

A September 2005 VA PTSD examination was conducted.  The 
veteran reported guilt over the death of a comrade and 
avoidance of veterans' organization, crowds, Vietnam movies, 
military-related things, the VA, and people that he didn't 
like.  He felt emotionally numb, worthless, and frustrated.  
He stated that his wife told him he was anxious.  The veteran 
denied obsessions, compulsions, panic attacks, and suicidal 
or homicidal ideations.  The veteran described his attitude 
toward social interaction as great.  He reported hyperarousal 
symptoms related to Vietnam memories.  The veteran reported 
that he had been married to his second wife for 6 years and 
described the relationship as life-saving.  He had a good 
relationship with his 2 grown children.  The veteran reported 
cordial and occasional contact with his siblings and a 
distant relationship with his mother.  He stated that his 
hobbies included playing in the barn, watching television, 
and playing computer games.  Upon examination, the veteran 
was highly uncooperative with the interview, contentious, and 
failed to establish rapport with the interviewer.  The 
veteran was fully oriented with a full range of affect and 
was dressed cleanly and made sporadic eye contact.  There was 
no impairment in thought content, or process, and no 
delusions, hallucinations, psychomotor agitation or 
retardation, or memory impairment.  He was able to provide 
abstract answers.  The veteran had an inability to address or 
modulate his distress.  The examiner found that certain 
personality characteristics such as the veteran's 
contentiousness, lack of social skills, argumentativeness, 
lack of cooperation, and evasiveness impacted his social and 
occupational functioning more than the PTSD symptomatology 
and were unrelated to PTSD.  The examiner concluded that the 
social and occupational impairment over the last 12 months 
had been moderate.  The diagnosis was PTSD and features of 
mixed personality disorder.  A GAF score of 55 was assigned, 
which contemplates moderate symptoms, for example, a flat 
affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

A December 2006 VA PTSD examination was conducted.  The 
veteran reported depression, feelings of worthlessness, an 
inability to get along with others, and sleep difficulty due 
to Vietnam nightmares.  He reported anger for his injuries 
during the war.  The veteran stated that he did not socialize 
much and avoided anything related to the Vietnam War.  The 
veteran denied any ritualistic, obsessive, or violent 
behavior, panic attacks, impaired impulse control, suicide 
attempts, suicidal or homicidal thoughts, delusions, and 
hallucinations.  The veteran reported that he last worked 
about 5 years prior when he was laid off.  He stated that in 
his past jobs he had trouble staying on task and would lose 
the job.  The veteran reported that he had been married for 7 
years to his second wife and they had a good relationship.  
He attended church.  The veteran reported that he felt very 
wronged by the government and VA.  Upon examination, the 
veteran was oriented to person, place and time, with good eye 
contact.  There was normal speech with a high volume.  There 
was no evidence of memory loss or impairment of thought 
process or communication.  The veteran was unshaven, 
disheveled, wore dirty and torn clothes, had long uncombed 
hair, and wore a bright blue cap with an orange flower 
sticking out of it.  The veteran appeared much older than the 
stated age and did not interact well during the examination.  
The examiner found the veteran was able to do his activities 
of daily living and able to maintain some personal hygiene.  
The examiner noted the veteran was irritable, condescending, 
argumentative, had poor social relationships, did not get 
along with others, and had a maladaptive response to stress, 
but found that these symptoms were due to a personality 
disorder.  The diagnoses were PTSD and personality disorder.  
A GAF score of 60 was assigned, which signifies moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co-workers.  
See DSM-IV at 46-47.

In December 2005 and March 2007 statements, the veteran 
stated that he had been bothered ever since Vietnam because 
he felt as if he was part of something that killed innocent 
civilians.  He reported consistently feeling worthless and 
frustrated.  The veteran asserted that he was unable to keep 
a job for any period of time and that would quit and go from 
one job to the next because he was always dissatisfied.  He 
reported that he had had 35 different jobs since service 
discharge.  He stated that he always picked easy jobs because 
he couldn't handle the stress of a challenging job, even with 
his degree.  The veteran asserted that his VA examinations 
were not thorough.

The veteran's current 10 percent evaluation for PTSD 
contemplates PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board finds that the medical evidence of record supports 
an increased initial evaluation for the veteran's PTSD.  
First, the veteran's GAF scores ranged from 50 to 60.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There was 
one GAF score of 50 in June 2005, which signifies serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  But another June 2005 GAF score was 
55 and the September 2005 and January 2007 VA examinations 
assigned GAF scores of 55 and 60, respectively.  These scores 
signify moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The majority of the GAF 
scores thus contemplate moderate symptoms or moderate 
difficulty in functioning, which are not accurately reflected 
in the current 10 percent evaluation.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record supports an increased 
initial evaluation.  The veteran reported depression, sleep 
difficulty due to Vietnam nightmares, feelings of 
worthlessness, and an inability to socialize.  The objective 
evidence of record indicated avoidance of anything related to 
Vietnam,  hyperarousal, and some difficulty with personal 
hygiene, but also demonstrated the veteran was fully oriented 
with normal thought processes, no memory problems, and no 
hallucinations, delusions, or homicidal or suicidal 
ideations.  Although much of the veteran's social impairment 
is related to the personality disorder rather than PTSD, the 
veteran's PTSD symptomatology is not accurately described as 
mild or transient.  Moreover, although the evidence does not 
demonstrate each of the symptoms required for a 30 percent 
evaluation, there is continuous depression, sleep difficulty 
due to nightmares, hyperarousal symptoms due to Vietnam 
memories, and difficulty with self care.  The evidence thus 
more closely approximates the requirement for a 30 percent 
evaluation.  See 38 C.F.R. § 4.7 (2007); see also 38 C.F.R. § 
4.130, Diagnostic Code 9411 (noting that a 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events).  
Resolving all reasonable doubt in favor of the veteran, a 30 
percent initial evaluation for PTSD is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that a 50 percent evaluation, however, is not 
warranted because the evidence demonstrates normal speech, no 
panic attacks, no impairment of memory, and good judgment and 
abstract thinking.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).


ORDER

A rating of 30 percent, but no more, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


